Name: Commission Regulation (EC) No 839/2002 of 21 May 2002 amending Regulation (EC) No 2090/98 concerning the fishing vessel register of the Community
 Type: Regulation
 Subject Matter: fisheries;  information technology and data processing;  economic analysis
 Date Published: nan

 Avis juridique important|32002R0839Commission Regulation (EC) No 839/2002 of 21 May 2002 amending Regulation (EC) No 2090/98 concerning the fishing vessel register of the Community Official Journal L 134 , 22/05/2002 P. 0005 - 0008Commission Regulation (EC) No 839/2002of 21 May 2002amending Regulation (EC) No 2090/98 concerning the fishing vessel register of the CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture(1), as last amended by Regulation (EC) No 1181/98(2), and in particular Article 13 thereof,Whereas:(1) For the purposes of the common fisheries policy, an up-to-date reference database should be maintained on the characteristics of vessels in the Community fishing fleet, constituting the Community fishing vessel register provided for in Regulation (EC) No 2090/98(3).(2) The Member States must monitor the quality of the data transmitted to the Commission for input to this database.(3) The information on fishing licences issued in accordance with Council Regulation (EC) No 3690/93 of 20 December 1993 establishing a Community system laying down rules for the minimum information to be contained in fishing licences(4) should be integrated into the database.(4) The database must contain the information required under bilateral fisheries agreements between the Community and third countries.(5) Additional information must also be inserted into the database so as to comply with the Community's international obligations with respect to exchanges of data with the Food and Agriculture Organisation of the United Nations in accordance with Council Decision 96/428/EC of 25 June 1996 on acceptance by the Community of the Agreement to promote compliance with international conservation and management measures by fishing vessels on the high seas(5).(6) Regulation (EC) No 2090/98 should therefore be amended.(7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2090/98 is hereby amended as follows:1. The following Article 3a is inserted: "Article 3aThe information defined in Annex I by Regulation (EC) No 839 must be supplied to the Commission no later than 31 December 2002 in the case of vessels with a fishing licence whose overall length is 15 metres or more or whose length between perpendiculars is 12 metres or more.For vessels with a fishing licence whose overall length is under 15 metres or whose length between perpendiculars is under 12 metres, the deadline for transmission of the information shall be 31 December 2003 at the latest."2. Article 5 is replaced by the following text: "Article 5The Commission shall record the information on fishing vessels communicated by the Member States in accordance with this Regulation in the database constituting the register, subject to its conformity with the Annexes to this Regulation.The Member States shall have access to the register data concerning their own fleet."3. The following Article 5a is inserted: "Article 5aA vessel shall be identified in a unique way by means of its internal number defined in Annex I to this Regulation.This number shall be allocated definitively when the vessel is first registered in a national register. Subsequently, it shall neither be modified nor reallocated even if the vessel is transferred from or to another Member State, destroyed, withdrawn from fishing or reassigned."4. Annexes I to V are amended in accordance with the Annex to this Regulation.Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 May 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 389, 31.12.1992, p. 1.(2) OJ L 164, 9.6.1998, p. 1.(3) OJ L 266, 1.10.1998, p. 27.(4) OJ L 341, 31.12.1993, p. 93.(5) OJ L 177, 16.7.1996, p. 24.ANNEXThe Annexes to Regulation (EC) No 2090/98 are amended as follows: 1. In Annex I, the following text is added to the Table entitled "Definition of the data to be communicated and description of a record": ">PIC FILE= "L_2002134EN.000702.TIF">"2. The following text is added to Annex II: ">PIC FILE= "L_2002134EN.000703.TIF">"3. The following text is added to Annex III: ">PIC FILE= "L_2002134EN.000704.TIF">"4. The following text is added to Annex IV: ">PIC FILE= "L_2002134EN.000801.TIF">"5. The following text is added to Annex V: ">PIC FILE= "L_2002134EN.000802.TIF">"